STREET, C. J.
(after stating the facts.)—1. As to the demurrer to the complaint that causes of action were united which required separate and different relief, one legal and the other equitable: Before the adoption of the reform procedure now existing in so many states, it was the rule that application would have to be made to a court of equity to reform the instrument, and then, as it was reformed, a court of law could administer the remedy. It is now well settled by a number of states, and by decisions from the United States supreme court on causes appealed to it from the territories, of which our territory has furnished examples, that such causes of action can be united. Pomeroy, in his work on Remedies and Remedial Rights (par. 76), says: “The new system not only permits, but encourages, such a union and combination ; for one of its elementary notions is that all the possible disputes or controversies arising out of or connected with the same subject-matter or transaction should be settled in a single judicial action.” In paragraph 77 he gives a classification of the combinations that may be made. The possible modes or forms of the union or combination by the plaintiff of legal *289and equitable primary rights and remedies in one suit are the following: 1. Both a legal and equitable cause of action may be alleged, and both a legal and equitable remedy obtained; 2. Both legal and equitable causes of action may be alleged, and the single remedy obtained may be legal or equitable; 3. Upon an equitable cause of action—that 'is, an equitable primary right alleged to have been invaded—a legal remedy may be obtained; 4. Upon a legal cause of action—■ that is, a legal primary right alleged to have been invaded— an equitable remedy may be obtained; and 5. In an action purely legal—that .is, where the primary rights asserted to have been invaded and the remedy demanded are both legal— the plaintiff may invoke an equitable right or title in aid of his contention, and obtain his remedy by its means. The defendants’ demurrer was properly overruled. In any event, the question is eliminated from the judgment by reason of the special findings of the jury that all the contract between the parties was contained in their instrument of writing. No reformation of the written agreement was adjudged, and no damages rendered by virtue of any reformation.
2. Appellants have made many assignments of error in regard to the instructions of the court and the findings of the jury. Neither in appellants’ brief nor in their oral argument have they undertaken to specifically point out any misdirections to the jury by reason of the instructions given at the request of appellee, or upon the court’s own motion, or error by reason of refusing to give instructions offered by appellants. Consequently, in our view of the instructions, we have not been able to discover wherein the jury were misdirected, or wherein they should have received a direction offered and refused. In examining the evidence, we are unable to agree with appellants that the findings of the jury are unsupported by the evidence, or even contrary to the weight of evidence. We find no error in the admission or rejection of evidence. The judgment of the district court is affirmed.
Sloan, J., and Davis, J., concur.